Citation Nr: 1641348	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable rating for residuals of right index finger dislocation, to include entitlement to an extraschedular rating.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear hearing loss.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for right hip bursitis.

5. Entitlement to service connection for right ear hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for right hip bursitis, to include as secondary to the service connected right knee disability.




REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty from October 1992 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2007, the RO denied entitlement to a compensable rating for residuals of a right index finger dislocation.  The Veteran appealed and in October 2009, the Board denied entitlement to a compensable rating.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court set aside the Board's denial of the claim and remanded the issue for further proceedings consistent with the decision.

In April 2012, the Board remanded the claim for a compensable rating for residuals of a right index finger dislocation for additional development.  While on remand, the Veteran perfected an appeal of the April 2016 rating decision that denied entitlement to benefits for right ear hearing loss, tinnitus, and a right hip disability under 38 U.S.C.A. § 1151.  The Board observes that the RO also addressed whether service connection was warranted for these disabilities in the April 2016 rating decision and July 2016 statement of the case, followed by a timely substantive appeal; thus, the Board has included the issues of entitlement to service connection for these disabilities on the title page.

In September 2009, the Veteran testified at a personal hearing about his right index finger dislocation, conducted via videoconference, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  The Veteran did not request a hearing in conjunction with his appeal of the claims for benefits for right ear hearing loss, tinnitus, and a right hip disability.

Finally, the Board observes that the Veteran submitted a notice of disagreement in April 2016 with a February 2016 rating decision that denied a petition to reopen a claim for service connection for a low back disability.  Review of the electronic claims file shows the RO is developing the appeal and has not certified it to the Board for adjudication.  Thus, the claim will not be addressed herein.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a compensable rating for residuals of right index finger dislocation, to include entitlement to an extraschedular rating, and the issues of entitlement to service connection for right ear hearing loss, tinnitus, and a right hip disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The medical evidence does not show and the Veteran has not alleged that his right ear hearing loss is due to VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program.

2. The medical evidence does not show and the Veteran has not alleged that his tinnitus is due to VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program.

3. The medical evidence does not show and the Veteran has not alleged that his right hip disability is due to VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program.


CONCLUSIONS OF LAW

1. The criteria for compensation under 38 U.S.C.A. § 1151 for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

2. The criteria for compensation under 38 U.S.C.A. § 1151 for tinnitus have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

3. The criteria for compensation under 38 U.S.C.A. § 1151 for a right hip disability have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate claims, including claims for service connection and pursuant to 38 U.S.C.A. § 1151, and notice of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to provide an examination or obtain a medical opinion where necessary and must assist the claimant in obtaining service treatment records, federal records, and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to this duty, VA has associated the Veteran's service treatment records and identified non-VA treatment records with his file.  VA also provided examinations in October 2015 and March 2016 for the claims for service connection for tinnitus, right ear hearing loss, and right hip pain filed under 38 U.S.C.A. § 1151; however, an opinion was not provided addressing entitlement under § 1151 because, as discussed below, neither the Veteran nor the medical or other lay evidence indicates that this theory of entitlement actually applies to any of these claims.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All development necessary has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. 38 U.S.C.A. § 1151

The Veteran filed a claim in March 2016 under the Fully Developed Claim procedure for compensation under 38 U.S.C.A. § 1151 for tinnitus, right ear hearing loss, and right hip pain.  In an accompanying statement, the Veteran clearly stated that his three disabilities were directly related to injuries or incidents that occurred during service.  The Board points out that 38 U.S.C.A. § 1151 provides compensation for disabilities which are the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) ("VA care").  Since the Veteran has specifically argued that his tinnitus, right ear hearing loss, and right hip pain manifested during or as a result of service and since his medical records do not show that VA care has caused or contributed to his disabilities, compensation under 38 U.S.C.A. § 1151 cannot be granted for these disabilities.  The claims are denied.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right ear hearing loss is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for tinnitus is denied.

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right hip disability is denied.


REMAND

The Veteran seeks a compensable rating for residuals of right index finger dislocation, to include entitlement to an extraschedular rating.  The Board remanded this matter in April 2012 to allow for the scheduling of a VA examination to determine the current severity of the Veteran's right index finger disability and to determine the functional impact of cold weather and flare-ups on the digit and the impact of the disability on employment.  A VA examination was conducted in October 2015; however, the examiner did not address the functional impact of cold weather on the Veteran's right index finger.  At most, the examiner stated that cold weather affects functioning.  The examiner did not address the degree or describe the impact that cold weather has on the Veteran's functioning, to include employment.  Since the VA examiner did not evaluate and fully discuss the symptomatology of the right index finger during flare-ups and when exposed to cold weather as directed by the Board, the examination is inadequate.  Therefore, a remand is required to schedule a VA examination to address this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's right ear hearing loss, tinnitus, and right hip disability, despite his initial claim indicating entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran's statements accompanying his initial claim and submitted thereafter, to include his notice of disagreement and substantive appeal, clearly indicate that he desires service connection for these disabilitieson a direct-incurrence basis.  The Board observes that the Fully Developed Claim form provided notice of the elements required for service connection and observes that the RO addressed entitlement to service connection for these claims in the April 2016 rating decision and July 2016 statement of the case.  VA must consider all theories of entitlement to the benefits sought which are reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Thus, the service connection claims are properly before the Board.  However, the Board finds that additional development is needed prior to adjudication of the claims.

Regarding right ear hearing loss, the Board observes that the March 2016 VA examiner concluded that the Veteran's hearing loss is not due to service because she observed no significant threshold shifts for either ear when comparing the Veteran's entrance exam from September 1992 to his last dated exam in March 2000 before he separated from the military.  The Board finds this an inadequate rationale as hearing loss need not be shown at separation for the Veteran to prevail where significant noise exposure is shown.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, regarding hearing loss and tinnitus, the Veteran provided a doctor's note indicating that he had surgery on the right ear in June 2015.  Records from this procedure have not been associated with the claims file.  On remand, the RO must ask the Veteran to identify the surgeon and provide an authorization and release form so that VA may obtain his records for review.  After receipt of the records, an addendum opinion must be obtained which addresses whether the Veteran's hearing loss and tinnitus are related to service.

Finally, regarding the Veteran's right hip disability, the Board observes that the Veteran has indicated a nexus between his service-connected right knee disability and right hip disability.  In his July 2016 substantive appeal, VA Form 9, the Veteran stated that an in-service injury to his right knee contributed to the development of his right hip disability during service.  Since the Veteran has alleged a relationship between the service-connected right knee disability and a right hip disability, the Board finds that the issue of entitlement to service connection for a right hip disability on a secondary basis must be explored.  On remand, a VA examination must be scheduled to determine whether the Veteran's service-connected right knee disability has caused or aggravated a right hip disability.

Regarding service connection for a right hip disability on a direct-incurrence basis, the Board finds the opinion from the October 2015 VA examiner is inadequate for adjudication purposes because the opinion is not supported by adequate rationale.  Specifically, the examiner did not consider the Veteran's lay statements describing 10 years of wear and tear on his hip during service while serving as a heavy construction equipment operator.  Thus, on remand, a VA examination must be scheduled to allow for a complete examination to determine the etiology of his right hip disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any, and ask the Veteran to identify private providers that have treated any of his disabilities on appeal, to include the surgeon that performed the right ear surgery in June 2015.  Ask the Veteran to complete the necessary authorization and release forms for VA to obtain records from his private providers and document all attempts to obtain the records in the claims file.  If unable to obtain the records, notify the Veteran and inform him that he may obtain the records and submit them on his behalf.

2. After receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right index finger disability.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.

All pertinent orthopedic pathology associated with the service-connected right index finger disability should be noted in the examination report.  In particular, the examiner should discuss range of motion findings for the right index finger and specifically indicate the size of any gap between the fingertip and the proximal transverse of the palm, with the finger flexed to the extent possible, and any limitation of extension of the finger. 

The examiner should also discuss whether the Veteran's right finger exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right index finger repeatedly over a period of time.  Repetitive motion testing must be conducted.

The VA examiner must discuss the Veteran's assertion that his symptoms increase in cold weather and describe the impact or impairment that cold weather has on the functioning of the right index finger, to include employment.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  

The VA examiner should discuss the effect of the Veteran's symptoms on his employment, to include his ability to use firearms.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After receipt of any outstanding records, ask the March 2016 VA audiologist to provide an addendum opinion addressing the etiology of the Veteran's right ear hearing loss and tinnitus.  If the March 2016 VA audiologist is not available, another qualified examiner must be asked to provide the requested opinions.  The examiner must be provided access to the electronic claims file and must indicate review of these items in the examination report.  If the opinions cannot be provided without additional examination of the Veteran, an examination must be scheduled.

After reviewing the claims file, please opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss is related to service.

Additionally, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to service.

The audiologist must be informed that if a negative opinion is rendered, the opinion may not be solely based on the absence of hearing loss during or at separation from service.

A complete rationale for all opinions must be provided.  In the rationale, the examiner must address the Veteran's exposure to noise during service, his Military Occupational Specialty (MOS) as a heavy construction equipment operator, and his lay statements addressing the onset and continuity of his conditions.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. After receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disability.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.  All necessary testing must be completed.

For each diagnosis of the right hip, to include bursitis, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability is related to service.

For any right hip disability found to be unrelated to service, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused by or has been aggravated (permanently worsened) by his service-connected right knee disability.

A complete rationale for all opinions must be provided.  In the rationale, the examiner must address the Veteran's MOS as a heavy construction equipment operator, and his lay statements addressing the onset and continuity of his right hip condition.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. Thereafter, readjudicate the Veteran's claims on appeal, to include consideration of the applicability of 38 C.F.R. § 3.321 in rating the service-connected right index finger.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


